This cause originated in a justice's court, where the plaintiff below, defendant in error here, procured judgment against George Bledsoe, the plaintiff in error here, and his codefendants, J.R. Armon, _____ Wilson. B.M. Williams, C.C. Williams, Carl Stanfer, Dobyns-Lantz Hardware Company, and B.F. Walker. Afterwards the cause was appealed to and tried de novo
in the district court. where the plaintiff, defendant in error here, obtained a judgment against George Bledsoe, the plaintiff in error here. and J.R. Armon, one of his codefendants.
The defendant in error now moves this court to dismiss the proceeding in error, for the reason that all the parties in the suit below against whom judgment was rendered are not made parties to this appeal, either as plaintiffs in error or as defendants in error. The motion to dismiss must be sustained. It is well settled in this jurisdiction that all persons against whom a joint judgment has been rendered must be made parties to a proceeding to reverse such judgment, and a failure to join any of them, either as plaintiffs or defendants, is ground for the dismissal of the case. A few of the cases so holding, selected from the brief of counsel for movant, areSeibert v. First Nat. Bank of Okeene, 25 Okla. 778,108 P. 628; Vaught v. Miner's Bank of Joplin, 27 Okla. 100,111 P. 214.
The motion to dismiss is not resisted by the plaintiff in error. For the reason stated, the motion to dismiss is sustained.
All the Justices concur. *Page 270